ROBERTS, Chief Justice,
concurring.
Petitioner, who is employed as a full-time law clerk by a member of this Court, is unable to engage in the private practice of law and is unavailable for local court appointments. Thus, the only question before this Court is the validity, in any circumstance, of Cumberland County Court Rule 458, which requires a member of the Cumberland County Bar “to devote a majority of his time to the active practice of law in Cumberland County.”
Article Y, section 10(c) of the Pennsylvania Constitution and Rule 103 of the Pennsylvania Bar Admission Rules clearly preclude local courts from regulating admissions to the bar. Accordingly, I concur in the issuance of a writ prohibiting the enforcement of Cumberland County Court Rule 458.